Opinion issued June 29, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01087-CR
____________

IN RE CURTIS RANDLE, Relator



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Relator, Curtis Randle, petitions this Court for a writ of corum nobis.  We
construe his writ as a post-conviction writ of habeas corpus under Tex. Code Crim.
Proc. Ann. art. 11.07 (Vernon Supp. 2005).  This Court has no jurisdiction to hear
a post-conviction application for writ of habeas corpus in felony cases.  See Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910
S.W.2d 481, 483 (Tex. Crim. App. 1995).
	Accordingly, we dismiss relator's application for writ of habeas corpus for
want of jurisdiction.  All requested relief is denied.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).